Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 15




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  KENDALL I PLAZA, LTD.; FEDEX
  OFFICE AND PRINT SERVICES, INC.;
  and ROSS DRESS FOR LESS INC.,

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues KENDALL I PLAZA, LTD.;

  FEDEX OFFICE AND PRINT SERVICES, INC.; and ROSS DRESS FOR LESS INC.,

  (hereinafter “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing


                                                      1
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 15




  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.         At all times material, Defendant, KENDALL I PLAZA, LTD., owned and

  operated a place of public accommodation at 8601 S. Dixie Hwy, Miami, Florida1, (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. The Commercial Property holds itself out to the public

  as “Kendall I Plaza.”

         6.         At all times material, Defendant, KENDALL I PLAZA, LTD., was and is a

  Limited Partnership, organized under the laws of the state of Florida with its principal place of

  business in Miami Beach, Florida.

         7.         At all times material, Defendant, FEDEX OFFICE AND PRINT SERVICES,

  INC., owned and operated a retail restaurant at 8601 S. Dixie Hwy, Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. FEDEX OFFICE AND PRINT SERVICES, INC. holds

  itself out to the public as “FedEx.”

         8.         At all times material, Defendant, FEDEX OFFICE AND PRINT SERVICES,

  INC., was and is a Profit Corporation, organized under the laws of the state of Texas with its

  principal place of business in Plano, Texas.

         9.         At all times material, Defendant, ROSS DRESS FOR LESS INC., owned and

  operated a retail restaurant at 8601 S. Dixie Hwy, Miami, Florida, (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade, Florida. ROSS DRESS FOR LESS INC. holds itself out to the public as “Ross.”

         10.        At all times material, Defendant, ROSS DRESS FOR LESS INC., was and is a


  11
     The Commercial Property also encompasses 8603 S Dixie Hwy, Miami, Florida. The addresses occupy the same
  parcel and share common areas and parking.

                                                       2
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 15




  Profit Corporation, organized under the laws of the state of Virginia with its principal place of

  business in Dublin, California.

         11.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         12.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         14.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         15.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         16.       Defendant, KENDALL I PLAZA, LTD., owns, operates and oversees the

  Commercial Property, to include but not limited to, its general parking lot and parking spots.



                                                    3
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 15




         17.      The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         18.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about November 17, 2020 and January 16, 2021 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately

  seven (7) miles from his residence, and is near his friends’ residences as well as other business he

  frequents as a patron. He plans to return to the Commercial Property and the business located

  within the Commercial Property within two (2) months of the filing of this Complaint, specifically

  on March 19, 2021.

         19.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on March 19, 2021.

         20.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and



                                                   4
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 15




  wishes to continue his patronage and use of each of the premises.

            21.        The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

            22.        Defendant, KENDALL I PLAZA, LTD., owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant FEDEX OFFICE AND PRINT SERVICES, INC. owned and

  operated a retail store within the Commercial Property. Defendant ROSS DRESS FOR LESS INC.

  owned and operated a retail store within the Commercial Property. Defendants, KENDALL I

  PLAZA, LTD.; FEDEX OFFICE AND PRINT SERVICES, INC.; and ROSS DRESS FOR LESS

  INC., are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, KENDALL I PLAZA, LTD.; FEDEX OFFICE AND PRINT

  SERVICES, INC.; and ROSS DRESS FOR LESS INC., own and/or operate is located at 8601 S.

  Dixie Hwy, Miami, Florida2.

            23.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,



  2
      The parcel also encompasses 8603 S Dixie Hwy, Miami, Florida.

                                                          5
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 15




  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         24.      Defendant, KENDALL I PLAZA, LTD., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through III

  of this Complaint.

         25.      Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                         COUNT I
                                AS TO KENDALL I PLAZA, LTD.

         26.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 25 above as though fully set forth herein.

         27.      Defendant, KENDALL I PLAZA, LTD., has discriminated, and continues to

  discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer employees

  and gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during


                                                  6
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 15




       his visit to the Commercial Property, include but are not limited to, the following:

          I. Common Areas

               A. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

          are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

          violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

          whose resolution is readily achievable.

          II. 8603 building

               B. Entrance Access and Path of Travel

       1. There are objects on the path of travel that protrude more than the maximum allowable,

          violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

               C. Public Restrooms

  i.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

          are urinals provided for public use that do not comply with the standards set forth in Section

          4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

iii.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section




                                                        7
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 15




        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff could not use the lavatories without assistance, as the required knee clearance is

        not provided. Violation: There are lavatories in public restrooms without sufficient knee

        clearances, violating the requirements in Sections 4.19.2 and Figures 31 of the ADAAG and

        Sections 306.3.1 & 606.2, of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars in the accessible toilet compartment do not comply with the

        requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5 and 609 of the

        2010 ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section




                                                     8
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 9 of 15




          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

ix.       The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

          and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

          Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

                                    COUNT II
        AS TO DEFENDANTS KENDALL I PLAZA, LTD. AND FEDEX OFFICE AND PRINT
                                SERVICES, INC.

              28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 25 above as though fully set forth herein.

              29.       Defendants, KENDALL I PLAZA, LTD. and FEDEX OFFICE AND PRINT

       SERVICES, INC., have discriminated, and continue to discriminate, against Plaintiff in violation

       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

       of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

               A. Public Restrooms

  i.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided on the push side. Violation: The restroom door does not provide the

          required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of

          the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

          to operate the door was excessive. Violation: There are doors at the facility that require



                                                        9
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 10 of 15




           excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

           404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

           Violation: There are coat hooks provided for public use in the restroom, outside the reach

           ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

           604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                                    COUNT III
        AS TO DEFENDANTS KENDALL I PLAZA, LTD. AND ROSS DRESS FOR LESS INC.

              35.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

        25 above as though fully set forth herein.

              36.      Defendants, KENDALL I PLAZA, LTD. AND ROSS DRESS FOR LESS INC.,

        have discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by

        failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

        Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list of the

        violations that Plaintiff encountered during his visit to the Commercial Property, include but are

        not limited to, the following:

        Public Restrooms

   i.      The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

           too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

           violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

           whose resolution is readily achievable.

 ii.       The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

           to operate the door was excessive. Violation: There are doors at the facility that require




                                                        10
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 11 of 15




        excessive force to open them, in violation of Section 4.13.11 of the ADAAG and Section

        404.2.9 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not enter the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

        not have compliant door hardware on both sides of the door. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at

        a location where the clear floor space to access it is not provided. Violation: The clear floor

        space provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2

        of the ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

vii.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance was not provided due to the location of a trashcan. Violation: The restroom door



                                                     11
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 12 of 15




      does not provide the required latch side clearance due to a lack of maintenance violating

      Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

                                  RELIEF SOUGHT AND THE BASIS

        41.       The discriminatory violations described in Counts I through III are not an exclusive

   list of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places

   of public accommodation in order to photograph and measure all of the discriminatory acts

   violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

   further requests to inspect any and all barriers to access that were concealed by virtue of the

   barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

   equal enjoyment of the Commercial Business and business located within the Commercial

   Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

        42.        The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public



                                                    12
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 13 of 15




   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

         43.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

        44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

       45.         A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-



                                                      13
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 14 of 15




   compliance with the Americans with Disabilities Act.

       46.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met

   by Plaintiff or waived by the Defendant.

       47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 8601 S. Dixie Hwy, Miami,

   Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   business located within the Commercial Property, to make those facilities readily accessible and

   useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and



                                                    14
Case 1:21-cv-20268-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 15 of 15




   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: January 21, 2021

                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                  aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451




                                                   15
